TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 6, 2014



                                      NO. 03-14-00426-CV


     Michael J. DeLitta; Axiom Medical Consulting, LLC; Axiom Professionals, LLC;
           Axiom Properties, LLC; and DelCom Properties, LLC, Appellants

                                                 v.

                                    Nancy Schaefer, Appellee




         APPEAL FROM 201ST DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
    DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE FIELD


This is an appeal from the interlocutory order signed by the trial court on June 19, 2014. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. The appellants shall pay all costs relating to

this appeal, both in this Court and the court below.